84629: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29375: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84629


Short Caption:VASQUEZ-MONTANO VS. CEMEX CONSTR. MATERIALS PAC., LLCCourt:Supreme Court


Related Case(s):81124, 81436, 82687


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1800496Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/03/2022 / Andrews, JonathanSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGiovanni JimenezCurtis B. Coulter
							(Coulter Harsh Law)
						Brent H. Harsh
							(Coulter Harsh Law)
						


AppellantMinerva Vasquez-MontanoCurtis B. Coulter
							(Coulter Harsh Law)
						Brent H. Harsh
							(Coulter Harsh Law)
						


RespondentCEMEX Construction Materials Pacific, LLCJack G. Angaran
							(Lewis Brisbois Bisgaard & Smith LLC/Reno)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Brandon D. Wright
							(Lewis Brisbois Bisgaard & Smith LLC/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


04/28/2022Filing FeeFiling Fee due for Appeal. (SC)


04/28/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-13457




04/28/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-13459




04/29/2022Filing FeeE-Payment $250.00 from Curtis B. Coulter. (SC)


04/29/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-13682




05/03/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jonathan L. Andrews. (SC)22-14037




05/11/2022Settlement Program Motion/StipulationFiled Stipulation for Dismissal of Respondent Ransom. (SC)22-14913




05/18/2022Order/ProceduralFiled Order Dismissing Appeal at to Respondent Ransom.  Pursuant to the stipulation filed on May 11, 2022, this appeal is dismissed as to respondent Zachary Kurtis Mykal Ransom only.  The parties shall bear their own costs and attorney fees related to Mr. Ransom's dismissal.  The caption shall be modified accordingly.  (SC)22-15786




05/19/2022Notice/IncomingFiled Respondent CEMEX Construction's Notice of Association of Counsel for Robert L. Eisenberg. (SC)22-15862




05/19/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-15875




05/20/2022Order/ProceduralFiled Order.  Pursuant to the notice of appearance filed May 19, 2022, the clerk of this court shall add Robert L. Eisenberg, Esq. of the law firm Lemons, Grundy, & Eisenberg as co-counsel for respondent.  (SC)22-16016




06/02/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).22-17629




06/03/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-17684




06/16/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-19117




08/23/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  September 15, 2022.  (SC)22-26279




09/15/2022MotionFiled Stipulation to Dismiss Appellants' Appeal with Prejudice Pursuant to NRAP 42(b). (SC)22-28898




09/19/2022Order/DispositionalFiled Order/Stipulated Dismissal. Pursuant to the stipulation of the parties, and cause appearing, this appeal is dismissed.  The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-29375





Combined Case View